Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10984576 B2 

Application No. 17234798
Patent No. US10984576B2
1. A method for monitoring user activity in a physical activity scene, the method comprising: displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character; capturing, using a video capture device coupled to the computing device, a video stream of a physical activity scene proximate to the computing device, the video stream including a plurality of sets of points; determining, using a processor of the computing device, a first set of points and a second set of points from the plurality of sets of points; comparing, 

9. A physical activity scene visualization system comprising:
a video capture device coupled for communication with a computing device, the video capture device being adapted to capture a video stream that includes a physical activity scene adjacent to the computing device;
a processor, coupled to the computing device, the processor being adapted to detect within the video stream a plurality of set of points forming a line segment in 
a display coupled to the computing device, the display being adapted to display an interface depicting the 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US10657694B2 in view of Williams et al. (US Pub 2012/0056800 A1).

Application No. 17234798
Patent No. US10657694B2
1. A method for monitoring user activity in a physical activity scene, the method comprising: displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character; capturing, using a video capture device coupled to the computing device, a video 

displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character;

generating, using a processor of the computing device, a visualization of the tangible work in the virtual scene;
determining, using the processor of the computing device, a shape of the visualization of the tangible work;
determining, using the processor of the computing device and based on the shape of the visualization of the tangible work, an interaction routine executable to animate an interaction between the animated character and the visualization of the tangible work in the virtual scene, 
executing, using the processor of the computing device, the interaction routine to animate, on the display of the computing device, the interaction between the animated character and the visualization of the tangible work.

5. The method of claim 1, further comprising:
storing, using the processor of the computing device, a first image frame at a first instance of time of the video stream;
detecting, using the processor the computing device, a second image frame 
comparing, using the processor of the computing device, the first image frame with the second image frame to determine a difference, the difference including a new tangible work; and
displaying, using the display of the computing device, a visualization of the new tangible work in the virtual scene.




As to claim 1, claim 1 of US Patent No. US10657694B2 does not disclose a first set of points and a second set of points from the plurality of sets of points. However, it discloses comparing a first set of frame and a second set of frame in claim 5. It is obvious an image frame contains points. 
Examiner believes “the idea of using point by point comparison between frames, with some sort of threshold for movement, to determine whether or not there is movement of a real world object” is common knowledge of one of ordinary skill in the (Williams, ¶0005, “a software pipeline for generating a state estimate for a given frame of captured image data, the state estimate representing an estimate of a position of a user within a field of view captured within the image data.” “compare the plurality of computer models against depth data from the given frame and/or state estimate data from a prior frame, and outputting at least one computer model estimated by the arbiter to best approximate the position of the user in the frame.” ¶0118, “prior state data identifying the positions of the head, arms and legs from a prior frame may be used. The prior state data may be the position of the head and/or limbs in a depth image received in a previous frame, a projected body part location or position based on a previous movement. The prior state data may further be any other suitable previous location or position of a representation of a human target such as a fully articulated skeleton or volumetric model of the human target. For example, the light weight tracking expert 194 h may compare the position or location including the X-value, Y-value, and depth value of points outside of the torso volume with the previous positions including the X-values, Y-values, and depth values of the previously identified head and/or limbs such as the previously identified left arm, right arm, left leg, right leg, or the like. The light weight tracking expert 194 h may then associate each of the points outside the torso volume with the previously identified limb that may have the closest position based on the comparison.” The tracking expert 194 comparing points from a previous frame and points from current frame to identify the positions of the head, aims and legs for one or more skeletal hypotheses.  ¶0148, “the arbiter 196 compares joint positions in the current frame against the positions of the same joints identified for a previous frame in step 262, for example the immediately preceding frame.” “This methodology may compare to the previous frame joint position, as well as the projected new joint position, or even compute both distances and base the score on the shorter distance. If the prior final output had a poor score (i.e. low confidence), these penalties may be scaled down or not applied at all.” The arbiter also compare joint positions (also points) in the current frame against a previous frame. ¶0150, “the highest scored skeletal hypothesis may need to exceed some predetermined threshold value in order to be considered accurate. In the event the highest scored skeletal hypothesis is below the threshold, the pipeline may not return a state estimate for that time frame, or it may return a state estimate with an indication of low reliability.” ¶0153, “the output from a given time frame may then be fed back into the pipeline as state history 199 and used as historical skeletal data in future time frames. As noted above, it may happen that no single skeletal hypothesis exceeds a threshold confidence value. In this event, the state estimate for the current frame may be omitted, or may be given little weight as a state estimate in later use by the pipeline or gaming application.” Skeletal hypothesis are based on comparison of joints (points). The hypothesis exceed a predetermined threshold value is considered accurate movement.  The hypothesis below the predetermined threshold value is considered low reliability or no return a state estimate. Thus, it is classified as non-moment.).
US10657694B2 and William are considered to be analogous art because all pertain to virtual scene. It would have been obvious to one of ordinary skill in the art to have modified Margolis with the features of “determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement threshold not being satisfied” as taught by William. The suggestion/motivation would have been generate a state estimate for a given frame (Williams, ¶0003).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Margolis (US Pub 2010/0303291 A1) in view of Williams et al. (US Pub 2012/0056800 A1).

As to claim 1, Margolis discloses a method for monitoring user activity in a physical activity scene (Margolis, Abstract), the method comprising: 
displaying, on a display of a computing device, a graphical user interface embodying a virtual scene and including an animated character (Margolis, Fig 1A and 1B. ¶0022, “the computing environment 12 may use the audiovisual device 16 to provide a visual representation of a boxing opponent 38 to the user 18.” The boxing opponent 38 is an animated character. The video game is a virtual scene.); 
Margolis, Fig .2, ¶0014, “a capture device may observe, receive, and/or capture images of a scene. In one embodiment, a first image may be analyzed to determine whether one or more objects in the scene correspond to an input object that may be controlled by a user. To determine whether an object in the scene corresponds to an input object, each of the targets, objects, or any part of the scene may be scanned to determine whether an indicator belonging to the input object may be present within the first image. After determining that one or more indicators exist within the first image, the indicators may be grouped together into a cluster that may then be used to generate a first vector that may indicate the orientation of the input object in the captured scene” ¶0036); 
determining, using a processor of the computing device, a first set of points and a second set of points from the plurality of sets of points (Margolis, ¶0076-77, “the first vector 92 may be used to determine a delta height and a delta width. In determining the delta width, the first vector 92 may be analyzed to determine the highest and lowest x coordinates along the first vector 92. Using the highest and lowest x coordinates, the delta width may be calculated by subtracting the lowest x coordinate along the first vector 92 from the highest x coordinate long the first vector 92.” ¶0080-0081, Delta width and delta height are the different between a first set of points and a second set of points.); 
Margolis, ¶0076-77, ¶0077, “In one embodiment, the real world length of the input object 55 may be known such that the length of the input object 55 may be translated into a known pixel width. By comparing the known pixel length against the delta width, a ratio may be calculated that may be used to determine a yaw angle at which the input object 55 may be leaning to towards or away from the capture device. By further analyzing the first vector 92, a determination may be made as to whether the input object 55 may be leaning towards or away from the capture device by inspecting the highest and lowest signal 80 along the x-axis of the first vector 92.” ¶0080-0081); 
determining, using the processor of the computing device, a state of a work in the physical activity scene based on the comparison (Margolis, ¶0076-77, ¶0080-0081, Fig 1A and 1B, ¶0022, " the user 18 may throw a punch in physical space to cause the player avatar 40 to throw a punch in game space.” Player's action is interpreted as a state of a work. ¶0077, By comparing the known pixel width against the delta width, a ratio may be calculated that may be used to determine a yaw angle at which the input object may be leaning to towards or away from the capture device. A yaw angle is a result of comparison and leaning is a state of the user which is “a state of the work” due to user movement.); 
determining, using the processor of the computing device, an interaction routine executable to animate an interaction between the animated character and a visualization of the work in the virtual scene in response to determining that the state of the work is (Margolis, ¶0076-77, ¶0080-0081, Fig 1A and 1B, ¶0022, " the user 18 may throw a punch in physical space to cause the player avatar 40 to throw a punch in game space.” ¶0023, “Other movements by the user 18 may also be interpreted as other controls or actions, such as controls to bob, weave, shuffle, block, jab, or throw a variety of different power punches.” The movements by the user are a visualization of the work. A completed action is a completed stated of work.); and 
executing, using the processor of the computing device, the interaction routine to animate, on the display of the computing device, the interaction between the animated character and the visualization(Margolis, ¶0017, "an example embodiment of a configuration of a target recognition, analysis, and tracking system 10 with a user 18 playing a boxing game”).
Examiner believes “the idea of using point by point comparison between frames, with some sort of threshold for movement, to determine whether or not there is movement of a real world object” is common knowledge of one of ordinary skill in the art of image recognition. To support examiner’s position, Williams et al. (US Pub 2012/0056800 A1) is provided to teach determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement threshold not being satisfied (Williams, ¶0005, “a software pipeline for generating a state estimate for a given frame of captured image data, the state estimate representing an estimate of a position of a user within a field of view captured within the image data.” “compare the plurality of computer models against depth data from the given frame and/or state estimate data from a prior frame, and outputting at least one computer model estimated by the arbiter to best approximate the position of the user in the frame.” ¶0118, “prior state data identifying the positions of the head, arms and legs from a prior frame may be used. The prior state data may be the position of the head and/or limbs in a depth image received in a previous frame, a projected body part location or position based on a previous movement. The prior state data may further be any other suitable previous location or position of a representation of a human target such as a fully articulated skeleton or volumetric model of the human target. For example, the light weight tracking expert 194 h may compare the position or location including the X-value, Y-value, and depth value of points outside of the torso volume with the previous positions including the X-values, Y-values, and depth values of the previously identified head and/or limbs such as the previously identified left arm, right arm, left leg, right leg, or the like. The light weight tracking expert 194 h may then associate each of the points outside the torso volume with the previously identified limb that may have the closest position based on the comparison.” The tracking expert 194 comparing points from a previous frame and points from current frame to identify the positions of the head, aims and legs for one or more skeletal hypotheses.  ¶0148, “the arbiter 196 compares joint positions in the current frame against the positions of the same joints identified for a previous frame in step 262, for example the immediately preceding frame.” “This methodology may compare to the previous frame joint position, as well as the projected new joint position, or even compute both distances and base the score on the shorter distance. If the prior final output had a poor score (i.e. low confidence), these penalties may be scaled down or not applied at all.” The arbiter also compare joint positions (also points) in the current frame against a previous frame. ¶0150, “the highest scored skeletal hypothesis may need to exceed some predetermined threshold value in order to be considered accurate. In the event the highest scored skeletal hypothesis is below the threshold, the pipeline may not return a state estimate for that time frame, or it may return a state estimate with an indication of low reliability.” ¶0153, “the output from a given time frame may then be fed back into the pipeline as state history 199 and used as historical skeletal data in future time frames. As noted above, it may happen that no single skeletal hypothesis exceeds a threshold confidence value. In this event, the state estimate for the current frame may be omitted, or may be given little weight as a state estimate in later use by the pipeline or gaming application.” Skeletal hypothesis are based on comparison of joints (points). The hypothesis exceed a predetermined threshold value is considered accurate movement.  The hypothesis below the predetermined threshold value is considered low reliability or no return a state estimate. Thus, it is classified as non-moment.).
Margolis and William are considered to be analogous art because all pertain to virtual scene. It would have been obvious to one of ordinary skill in the art to have modified Margolis with the features of “determining that the comparison of the of first set of points and the second set of points does not satisfy a non-movement threshold; and classifying the state of the work as incomplete responsive to the non-movement Williams, ¶0003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/YU CHEN/Primary Examiner, Art Unit 2613